United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-20393
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

OSCAR RENE ROMERO,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:04-CR-243
                        --------------------

Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Oscar Rene Romero

preserves for further review his contention that his sentence is

unreasonable because this court’s post-Booker** rulings have

effectively reinstated the mandatory Sentencing Guideline regime

condemned in Booker.   Romero concedes that his argument is

foreclosed by United States v. Mares, 402 F.3d 511 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005), and its progeny, which have

outlined this court’s methodology for reviewing sentences for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                           No. 06-20393
                                -2-

reasonableness.   Romero also preserves for further review his

contention that his sentence is unreasonable because of the

court’s refusal to consider his postsentencing rehabilitation.

Romero concedes that this argument is foreclosed by United States

v. Tzep-Mejia, 461 F.3d 522, 527 (5th Cir. 2006), which held that

“Booker does not give sentencing courts the discretion to impose

a non-Guideline sentence based on the courts’ disagreement with

Congressional and Sentencing Commission policy.”   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.